Citation Nr: 0907288	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  03-15 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bursitis of the right knee, prior to June 11, 
2007.  

2.  Entitlement to a disability rating in excess of 20 
percent for bursitis of the right knee, as of June 11, 2007.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1962 to May 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Louisville, Kentucky.  

The Veteran requested and was afforded a hearing before the 
undersigned Veterans Law Judge at the RO in Louisville, 
Kentucky in September 2003.  A written transcript of that 
hearing was prepared and a copy of that transcript has been 
incorporated into the record.  

While the Veteran's appeal was pending before the Board, the 
RO issued a rating decision in September 2008 increasing the 
Veteran's disability evaluation to 20 percent for his 
service-connected right knee bursitis.  Since this grant did 
not constitute a full grant of the benefits sought on appeal, 
this claim is still in appellate status.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  

The issue of service connection for post-traumatic stress is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 11, 2007, the Veteran's right knee bursitis 
was manifested by limited flexion to 135 degrees (with pain 
at 90 degrees); it was not manifested by ankylosis, 
instability, limitation of extension, or other impairment.  
2.  Since June 11, 2007, the Veteran's right knee bursitis 
has been manifested by limited extension to 15 degrees (with 
pain at 30 degrees) and limited flexion to 105 degrees (with 
pain at 90 degrees), and weakness; it has not been manifested 
by ankylosis, instability, or other impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected right knee bursitis, prior to 
June 11, 2007, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.45, 4.71a, Diagnostic Codes 
5003, 5019, 5256-63 (2008).  

2.  The criteria for a disability rating of 40 percent for 
service-connected right knee bursitis, since June 11, 2007, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.45, 4.71a, Diagnostic Codes 5003, 5019, 5256-63 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Timing errors may be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case (SOC) or a 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  

With respect to the Veteran's claim for an increased 
disability rating, § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) and satisfying Vazquez-Flores was not 
sent to the Veteran, thus creating a presumption of 
prejudice.  Nonetheless, such presumption has been overcome 
for the reasons discussed below.  

In this case, the Veteran was provided with additional 
correspondence regarding what was needed to support his 
claim.  Specifically, the April 2003 SOC informed the Veteran 
of the need to demonstrate an impact on employment, by 
showing limitations on earning capacity due to the disabling 
condition.  Also, the SOC explained how VA determines a 
disability rating and outlined the criteria necessary to 
establish an increased disability rating under the applicable 
diagnostic codes.  Based on the evidence above, the Veteran 
can be expected to understand from the various letters from 
the RO what was needed to support his claim.  

Moreover, the Veteran and his representative have 
demonstrated actual knowledge of what is needed to support a 
claim for an increased disability rating.  Specifically, VA 
received a statement from the Veteran in March 2001 
indicating that his knee disorder had worsened as he now had 
to lift his knees to get them in a car as they would no 
longer bend.  Also, in the Veteran's March 2002 notice of 
disagreement, the Veteran noted that his knee disorder 
impacted his daily life in activities such as walking, 
climbing stairs and getting in and out of his car.  Also, in 
the January 2009 representative's statement, the Veteran's 
representative described how the Veteran's disability 
impaired his ability to seek or maintain employment due to 
pain.  Further, the Veteran's September 2003 hearing 
testimony discussed the impact on the Veteran's daily life 
due to pain.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication, and the presumption 
of prejudice is rebutted.  Adequate notice was provided to 
the Veteran prior to the transfer and certification of his 
case to the Board that complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in November 2000 and June 2007, and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  VA has also obtained 
copies of the Veteran's Social Security Administration (SSA) 
records.  Significantly, in a letter received by VA in April 
2006, the Veteran indicated that he had no additional 
evidence in support of his claim.  Hence, no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Disability Rating for Right Knee Bursitis

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The diseases under Diagnostic Codes 5013 through 5024 
including bursitis (Diagnostic Code 5019), will be rated on 
limitation of motion of the affected part or parts as 
degenerative arthritis.  Although these disabilities are to 
be rated as degenerative arthritis (Diagnostic Code 5003), 
Note (2) to Diagnostic Code 5003 provides that the 20 percent 
and 10 percent ratings based on X-ray findings with no 
limitation of motion of the joint or joints will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When there is limitation of motion of the specific 
joint or joints that is compensable (10 percent or higher) 
under the appropriate diagnostic codes, the compensable 
limitation of motion should be rated under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a. 

The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.  Normal range of 
motion of the knee is to zero degrees extension and to 140 
degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under 
Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 10 
degrees; a 20 percent rating will be assigned for limitation 
of extension of the leg to 15 degrees; a 30 percent rating 
will be assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating will be assigned for limitation 
of extension of the leg to 30 degrees; and a 50 percent 
rating will be assigned for limitation of extension of the 
leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Included within 38 C.F.R. § 4.71a are multiple diagnostic 
codes that evaluate impairment resulting from service-
connected knee disorders, including Diagnostic Code 5256 
(ankylosis), Diagnostic Code 5257 (other impairment, 
including recurrent subluxation or lateral instability), 
Diagnostic Code 5258 (dislocated semilunar cartilage), 
Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage), Diagnostic Code 5260 (limitation of flexion), 
Diagnostic Code 5261 (limitation of extension), Diagnostic 
Code 5262 (impairment of the tibia and fibula), and 
Diagnostic Code 5263 (genu recurvatum).  

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a Veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a Veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of their normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.  



Facts and Analysis 

The Veteran filed a claim for a disability rating in excess 
of 10 percent for his right knee bursitis in September 2000.  
This claim was denied in a March 2002 rating decision.  
However, a September 2008 rating decision increased the 
Veteran's disability evaluation to 20 percent as of June 11, 
2007.  Upon review of the medical evidence of record, the 
Board finds that the Veteran is in fact entitled to a 
disability rating of 40 percent for his service-connected 
bursitis as of June 11, 2007.  However, the Veteran is not 
entitled to a disability evaluation in excess of 10 percent 
prior to June 11, 2007.  

The Veteran was afforded VA examination for his right knee 
bursitis in November 2000.  The Veteran reported having 
moderate pain in his knee all the time that increased to a 
moderate to severe pain when walking.  The examiner noted 
that the Veteran had weakness of the knee with mild swelling 
at times, as well as fatigability on walking one block.  
However, the examiner noted that there was no heat, redness, 
giving way or locking.  The examiner found no evidence of 
edema, effusion, weakness or instability upon examination.  
Range of motion tests revealed that the Veteran had full 
extension without pain and flexion to 135 degrees with pain 
beginning at 90 degrees.  

A VA outpatient treatment note from July 2002 demonstrates 
that the Veteran sought treatment for his knees, complaining 
that both of his knees had given out on him for many years, 
which was worsening.  The Veteran's knees were noted to be 
non-tender at this time with no swelling.  The VA physician 
did note that the Veteran was positive for mild crepitis of 
the right knee.  

The Veteran was afforded another VA knee examination on June 
11, 2007.  The Veteran reported that he could not stand for 
more than one hour, or walk more than one block, because of 
his right knee disorder.  He also reported occasionally 
needing to use a crutch to assist with ambulation.  The 
Veteran also noted that he frequently experienced severe 
right knee pain at night, which prevented him from falling 
back asleep for several minutes.   

Upon examination, the VA examiner concluded that the Veteran 
did not experience instability or stiffness.  There was also 
no evidence of dislocation, subluxation, or locking.  The 
examiner did find evidence of pain and weakness, and noted 
that there was swelling.  The Veteran was also noted to be 
walking with a moderate limp.  

The examiner took range of motion measurements for the 
Veteran's right knee.  Extension was measured to 15 degrees, 
with pain beginning at 30 degrees.  There was no additional 
limitation of motion upon repetition, but the examiner did 
note an increase in the Veteran's pain upon repetition.  
Flexion was measured to 105 degrees, with pain beginning at 
90 degrees.  The examiner noted no additional limitation of 
motion upon repetition, but did note that the Veteran had 
severe impairment on daily activities such as chores, 
shopping and recreation because of his knee.  The Veteran's 
knee disorder was noted to prevent sports and exercise.  

In addition to the medical evidence outlined above, the Board 
has also considered the lay evidence provided by the Veteran.  
In his September 2003 hearing testimony, the Veteran 
testified that he had pain in his knee that can radiate into 
his hip if he walks too much.  He also testified that he had 
difficulty getting in and out of his wife's car because of 
his knee.  The Veteran also reported that his knee disability 
caused him pain throughout his duties as a church usher.  The 
Veteran indicated that he was not currently being treated for 
his right knee disability, and medicated with aspirin only.  
Also, in his March 2002 notice of disagreement, the Veteran 
reported having difficulty on a daily basis with walking, 
climbing stairs, or getting in and out of cars.  

VA also received a letter from a friend of the Veteran in 
support of his knee pain in November 2002.  According to this 
letter, the Veteran's right knee disorder caused the Veteran 
pain on a daily basis.  It also impaired the Veteran's duties 
as a volunteer with a boys camping organization.  

Having considered all of the above evidence, the Board finds 
that the Veteran is entitled to a disability rating of 40 
percent as of June 11, 2007.  However, the evidence does not 
suggest that the Veteran is entitled to a disability rating 
in excess of 10 percent prior to June 11, 2007.  

The Board will first address why, prior to June 11, 2007, the 
Veteran is not entitled to a disability rating in excess of 
10 percent based on limitation of motion of the knee.  See 38 
C.F.R. § 4.71a.  As previously mentioned, the next-higher 
disability rating of 20 percent requires extension limited to 
15 degrees, or flexion limited to 30 degrees.  In November 
2000, the Veteran had full extension of the right knee and 
flexion of the knee limited to 90 degrees.  There is no 
evidence after November 2000, and prior to June 11, 2007, 
indicating that the Veteran had extension limited to 15 
degrees or flexion limited to 30 degrees.  As such, a higher 
disability rating is not warranted prior to June 2007.

The Board acknowledges the evidence of right knee pain.  The 
Veteran, as a lay person, is competent to give evidence about 
the symptoms of pain he has experienced.  See Layno v. Brown, 
6 Vet. App. 465 (1994).  However, even considering the 
evidence of right knee pain prior to June 11, 2007, the Board 
finds the Veteran's right knee disorder more nearly 
approximated a 10 percent disability rating at that time.  As 
noted, the Veteran's flexion of the right knee was to 90 
degrees before pain and there was no limitation of extension, 
which warrants a noncompensable disability rating based on 
orthopedic manifestations.  Additionally, the evidence did 
not suggest that the Veteran experienced such a degree of 
pain and weakness at this time that he required assistive 
devices for ambulation.  The next-higher rating of 20 percent 
for the right knee envisions a degree of impairment well in 
excess of that demonstrated by the evidence prior to June 11, 
2007, with more severe limitations of motion.  Thus, the 
Board concludes that the current 10 percent rating for the 
service-connected right knee disorder, prior to June 11, 
2007, adequately portrays any functional impairment, pain, 
and weakness that the Veteran experienced.  See DeLuca, 
supra, see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

However, the evidence establishes that the Veteran 
experienced a worsening of his symptoms in June 2007.  
According to the June 11, 2007 VA examination, the Veteran 
had extension to 15 degrees, but he experienced pain upon 
extension of the right knee beginning at 30 degrees.  
Therefore, when factoring in the Veteran's pain, extension of 
his right knee is essentially limited to 30 degrees as of 
this time.  As noted above, the next-higher disability 
evaluation of 40 percent is warranted if extension is limited 
to 30 degrees.  Therefore, the higher disability rating of 40 
percent is warranted, when considering the dictates of DeLuca 
(when extension of the knee is limited to 30 degrees or 
more), effective June 11, 2007.  8 Vet. App. 202 (1995).  

As noted, staged ratings are appropriate in any increased 
disability rating claim (initial or otherwise) when there are 
distinct time periods in which different ratable symptoms can 
be identified.  In this case, there is a change in 
symptomatology, as there was no medical evidence of 
limitation of extension (to 30 degrees or more) due to pain 
prior to the June 2007 VA examination.   Therefore, a staged 
rating is appropriate for this claim.  

As a final matter, the Board has considered whether any other 
relevant diagnostic code would allow for a higher disability 
rating at any time during the pendency of the Veteran's 
claim.  However, the evidence of record does not demonstrate 
that the Veteran has exhibited any symptoms that would 
warrant the application of any other diagnostic code 
throughout the pendency of his claim.  As such, the Veteran 
would not be entitled to a higher disability evaluation under 
any other diagnostic code.  

In conclusion, the Board finds that the Veteran is entitled 
to a 40 percent disability rating for his service-connected 
right knee bursitis as of June 11, 2007.  However, the 
preponderance of the evidence is against the claim of 
entitlement to a disability rating in excess of 10 percent 
prior to June 11, 2007.  As such, the provisions of 38 U.S.C. 
§ 5107(b) regarding reasonable doubt are not applicable to 
that claim.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for right knee bursitis, prior to June 11, 2007, is denied.  

Entitlement to a disability rating of 40 percent for right 
knee bursitis, as of June 11, 2007, is granted.  
REMAND

The Veteran is seeking service connection for post-traumatic 
stress disorder (PTSD).  This claim was previously remanded 
by the Board in July 2005 for additional development.  
Specifically, the RO was notified of a need to contact the 
Commandant of the Marine Corps to research the Veteran's 
military records.  The RO contacted the Marine Corps in 
August 2006, and established that the Veteran served in 
Vietnam from June 1965 to October 1965.  However, they were 
informed that there was insufficient information to conduct 
any meaningful review of the Veteran's military history.  
Similar response was received in February 2007.  

The July 2005 Board Remand specifically noted that the 
Commandant of the Marine Corps was to be informed that VA was 
not seeking information regarding specific combat casualties, 
but rather a generalized statement of whether the evidence 
indicated that the Veteran's unit was ever tasked with 
evacuation and treatment operations.  The letters sent to the 
Marine Corps and the United States Navy did not stress this 
fact.  Subsequently, VA received letters from these 
Departments noting they were unable to identify any stress 
incident in detail, because there was no information 
regarding the who, what, when and where.  The Board is not 
seeking information regarding any specific stress incident, 
however, so a more generalized attempt must be made.  
Specifically, the July 2005 Board remand indicated that the 
unit history itself should have been researched.  The Marine 
Corps was to be asked to indicate whether, at any time during 
its service in Vietnam, was the 3rd Medical Battalion, 3rd 
Marine Division, Fleet Marine Force ever tasked with the 
evacuation and treatment of combat casualties and the 
preparation of servicemen killed in action.  There is no 
indication that an attempt has been made to obtain documents 
such as Operational Reports or Unit Histories that may reveal 
this information.  The Veteran's service in Vietnam is not 
extensive - as such, obtaining Operational Reports and Unit 
and Organization Histories for such a time frame is not 
unreasonable.  

In addition, if there is verification of the Veteran's 
alleged stressors, the Veteran must be afforded additional VA 
examination for PTSD.  The Board recognizes that the Veteran 
was afforded VA examination for PTSD in May 2007.  However, 
this examination appears to have been based on the Veteran's 
own testimony rather than on any confirmed in-service 
stressor.  Further, the July 2005 Board remand specifically 
indicated that the VA examiner was to be provided with the 
Veteran's claims folder, but the May 2007 VA examiner was not 
supplied with the claims folder.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that a remand by the 
Board confers on the Veteran, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Failure of the board to ensure 
compliance with remand directives constitutes error and 
warrants the vacating of a subsequent Board decision.  Id.  

Accordingly, the case is REMANDED for the following action:

1. The RO should again contact the 
Commandant of the Marine Corps, 
Headquarters, USMC (Code MMRB), Quantico, 
Virginia 22134, and request that the USMC 
provide information that might verify the 
Veteran's stressors.  The USMC should be 
asked to research the unit records of C 
Company and H&S Company of the 3rd Medical 
Battalion, 3rd Marine Division, Fleet 
Marine Force, for the period from June to 
October 1965.  The USMC must be asked to 
include Unit Histories and Operational 
Reports from June 1965 to October 1965.  
The USMC should be asked to discuss 
whether these records show that this unit 
was ever tasked with evacuation and 
treatment of soldiers, to include combat 
casualties.  It must be stressed to the 
USMC that VA is not seeking information 
regarding specific combat casualties, but 
rather a generalized statement of whether 
the evidence indicates that the Veteran's 
unit was ever tasked with evacuation and 
treatment operations.  

2.  If the USMC verifies any of the 
aforementioned stressors, then a report 
must be prepared detailing the nature of 
the stressors alleged by the Veteran.  
This report is then to be added to the 
claims folder.  

3.  Thereafter, if and only if the USMC 
verifies any of the aforementioned 
stressors, the Veteran must be scheduled 
for a comprehensive VA psychiatric 
examination to determine the diagnoses of 
all psychiatric disorders that are 
present.  The entire claims file, to 
include the summary report of the 
corroborated stressors, must be made 
available to the examiner in conjunction 
with this examination.  The May 2007 VA 
examiner noted that the claims file was 
not available for review at that time, and 
as such, the opinion is not entirely 
reliable.  The examiner must be instructed 
that only the Veteran's stressor accounts 
described above may be considered for the 
purpose of determining whether the Veteran 
has PTSD for service connection purposes.  

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
(1) whether the Veteran's alleged 
stressors were sufficient to produce post-
traumatic stress disorder; and (2) whether 
there is a link between the current PTSD 
and one or more of the aforementioned 
stressors if one or more are found 
sufficient to produce PTSD by the 
examiner.  

4.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  If the maximum benefit for 
either claim remains denied, the Veteran 
and his representative should be provided 
a supplemental statement of the case 
(SSOC) and an adequate time to respond.  
Thereafter, the case should be returned to 
the Board for further review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


